Citation Nr: 1547027	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  10-15 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to effective dates prior to May 9, 2009, for the awards of service connection for carpal tunnel syndrome of the left wrist, and carpal tunnel syndrome of the right wrist.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel





INTRODUCTION

The Veteran served on active duty from May 1989 to June 1998. 

This matter comes to the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection for carpal tunnel syndrome, left wrist, and carpal tunnel syndrome, right wrist, with an effective date for each wrist of May 8, 2009.  The Veteran has appealed the issues of entitlement to earlier effective dates.

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  In final decisions, dated in September 1999, and October 2001, the RO denied the Veteran's claims of entitlement to service connection for tendonitis. 
 
2.  On May 9, 2008, and no earlier, the Veteran's application to reopen his claim for service connection for a bilateral wrist disability was received.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to May 9, 2008, for the grants of service connection for carpal tunnel syndrome of the left wrist, and the right wrist, have not been met.  38 U.S.C.A. §§ 5101(a), 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.158, 3.400 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that the effective date for the award of service connection for his carpal tunnel syndrome of each wrist should be commensurate with his separation from service.  It is argued that the Veteran is shown to have had wrist disabilities during service.  See e.g., Veteran's statement, received in October 2009; Veteran's appeal (VA Form 9), received in April 2010; Veteran's representative's brief, dated in October 2015.  

The Board notes that medical evidence has been received following the issuance of the statement of the case, and that it is not accompanied by a waiver of RO review.  See 38 C.F.R. § 20.1304 (2015).  However, this evidence does not contain any relevant findings, and the Board has determined that this evidence is not "pertinent" as defined at 38 C.F.R. § 20.1304(c) (2015).  Accordingly, a remand for RO consideration is not required.  

In May 1999, the Veteran initiated claims for service connection for bilateral wrist tendonitis.  In September 1999, the RO denied the claims, which it characterized as claims for tendonitis.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c).

In July 2001, the Veteran filed to reopen his claims.  In October 2001, the RO denied the claims, which it again characterized as claims for tendonitis.  The Veteran filed a timely notice of disagreement, and in May 2003, the RO issued a statement of the case.  However, a timely substantive appeal was not received, and the RO's decision became final.  Id.; see also 38 C.F.R. §§ 20.200, 20.202 (2015).  

In May 2008, the RO received correspondence from the Veteran requesting to reopen his claims.  In July 2009, the RO granted service connection for carpal tunnel syndrome of the left wrist, and carpal tunnel syndrome of the right wrist.  For each wrist disability, the RO assigned an effective date of May 9, 2008. 

Generally, the effective date of an award of a claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R.  § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2). 

The effective date of an award of disability compensation based on new and material evidence received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  The effective date of an award of disability compensation based on a reopened claim under the provisions of 38 C.F.R. §§ 3.109, 3.156, 3.157, and 3.160(e) shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r). 

An application, formal or informal, which has been allowed or disallowed by the agency of original jurisdiction and the action having become final by the expiration of 1 year after the date of notice of the disallowance, or by denial on appellate review, whichever is the earlier.  38 C.F.R. § 3.160(d). 

A reopened claim is any application for a benefit received after final disallowance of an earlier claim.  38 C.F.R. § 3.160(e). 

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim. Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

The Board finds that the claims must be denied.  The October 2001 RO decision became final, and it is not subject to revision in the absence of clear and unmistakable error (CUE) in the decision.  38 U.S.C.A. §§ 5109A, 7104(b), 7015 (West 2014); 38 C.F.R. § 20.1100 (2015); Rudd v. Nicholson, 20 Vet. App. 296   (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision).  Although the Veteran has argued that wrist disabilities were shown during service, neither the Veteran nor his representative has presented any argument as to the basis for a CUE claim other than a mere disagreement with how the facts of the case were weighed, and this is not a valid basis for a CUE claim.  Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  A claim of CUE must be pled with specificity.  Andre v. West, 14 Vet. App. 7, 10 (2000), aff'd sub nom, Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).   

To the extent that the Veteran submitted copies of his service treatment records in October 2009, these were of record at the time of the RO's October 2001 decision.  Accordingly, a viable CUE claim has not been presented, and the RO's October 2001 decision is a legal bar to an effective date prior to the date of that decision. 

Following the RO's October 2001 decision, there is no subsequent correspondence that is dated prior to May 9, 2008 that can reasonably be interpreted as a formal or informal claim for service connection for a wrist disability.  See 38 C.F.R. § 3.155.  In this regard, the Veteran has not asserted that he submitted a claim subsequent to the RO's October 2001 decision at any time prior to May 9, 2008.  Rather, his arguments are based on the argument that bilateral carpal tunnel syndrome of the wrists is shown during service.  The Veteran's application to reopen his claim is dated May 1, 2008, and it has a date stamp - that is not clearly a VA date stamp - of May 12, 2008.  The RO has concluded that the actual date of receipt was May 9, 2008.  Under the circumstances, there is no basis to find an earlier date of receipt.  See e.g., Mindenhall v. Brown, 7 Vet. App. 271 (1994) (applying a presumption of regularity to procedures at the RO).  The Board has reviewed this case in great detail.  Hence, the earliest date after the October 2001 RO rating decision that a claim to reopen may be found to have been received is May 9, 2008.  

Under the controlling law and regulations outlined above, the award of compensation based on a reopened claim may be no earlier than the date of receipt of the claim, or the date entitlement arose, whichever is the latter.  38 C.F.R. § 3.400(r).  Thus, the May 9, 2008 date of receipt of the Veteran's claim is the appropriate effective date, because even if the date that the entitlement arose could be found to precede it, the latter of the two dates controls.  38 C.F.R. § 3.400; Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on a current application."); Wright v. Gober, 10 Vet. App. 343, 346-47 (1997) (holding that an application that had been previously denied could not preserve an effective date for a later grant of benefits based on a new application). 

Accordingly, the criteria for effective dates for service connection for carpal tunnel syndrome of the left wrist, and carpal tunnel syndrome of the right wrist, prior to May 9, 2008 are not shown to have been met, and the claims must be denied.  See 38 C.F.R. § 3.400(q)(2), (r).

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103 , 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, a VCAA notice need not be provided, where, as here, the claim involves a claim for an earlier effective date for service connection, because the VCAA is no longer applicable.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).


ORDER

Effective dates prior to May 9, 2008, for awards of service connection for carpal tunnel syndrome of the left wrist, and carpal tunnel syndrome of the right wrist, is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


